Citation Nr: 1227135	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from February 1956 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his bilateral hearing loss and a compensable rating for his service-connected bilateral pes planus.  The Veteran argues that the audiology testing was faulty.  He also argues that his VA examinations are too old to accurately reflect the current severity of his disorders.  Notably, his last VA examination for his hearing loss was conducted in January 2008 while his examination of the feet was in May 2007.  The Veteran's and his representative's statements appear to imply that his conditions have worsened since his last VA examinations.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing and giving the Veteran the benefit of the doubt, he should be scheduled for VA examinations to determine the current nature and severity of his service-connected bilateral hearing loss and bilateral pes planus.

It is clear that the Veteran routinely seeks VA outpatient treatment.  Records dated until 2005 are in the file, along with records from 2008-2009.  It is necessary to obtain any missing records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Mountain Home VA Medical Center dated from September 2005 to September 2008 AND from July 2009 to the present.

2.  Schedule the Veteran for a VA audio examination to determine the current level of severity of his service-connected bilateral hearing disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral pes planus.  All necessary testing must be performed and all symptomatology reported in detail.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


